     Case 1:19-cv-00556-DAD-HBK Document 46 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM HOWELL,                                    No. 1:19-cv-000556-DAD-HBK
12                       Plaintiff,                     ORDER OF VOLUNTARY DISMISSAL
                                                        WITH PREJUDICE UNDER FED. R. CIV.
13           v.                                         P. 41(a)(1)(A)(ii)
14    J. BURNS, FNU MAGALLANES;                         (Doc. No. 45)
15                       Defendants.                    ORDER TERMINATING MOTIONS
16                                                      (Doc. Nos. 26, 31, 43)
17
            On February 10, 2021, the parties’ filed a “Joint Stipulation and Order for Dismissal with
18

19   Prejudice,” stipulating to dismissal of this action under Fed. R. Civ. P. 41(a)(1)(A)(ii), with

20   prejudice, noting that the parties have resolved the case in its entirety and stating each party will

21   bear their own attorneys’ fees and litigation costs. See Doc. No. 45. Considering the parties’ Joint
22   Stipulation under Rule 41(a)(1)(A)(ii), this case is dismissed with prejudice. See Id.; see also
23
     Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
24
            Accordingly, it is ORDERED:
25
            1. Pursuant to the parties’ Joint Stipulation (Doc. No. 45) this is action is dismissed with
26
27   prejudice.

28          2. The Clerk of Court is respectfully directed to terminate any pending motions (Doc. Nos.
                                                       1
     Case 1:19-cv-00556-DAD-HBK Document 46 Filed 02/12/21 Page 2 of 2


 1   26, 31, 43) and deadlines, and close this case.
 2

 3
     IT IS SO ORDERED.
 4

 5   Dated:     February 11, 2021
 6                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
